Order entered August 1, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00692-CV
                                     No. 05-13-00693-CV

                         IN THE INTEREST OF N. L. T., A CHILD
                          IN THE INTEREST OF M.T., A CHILD


                     On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. DF-04-10316, DF-06-08087

                                           ORDER
       Before the Court is appellant’s July 29, 2013 motion for additional time to file her

opening brief. In the motion, appellant requests additional time to file her brief because the

record in this case is not complete. Specifically, appellant has requested the reporter’s records

from hearings on her motion for new trial held on June 10, 2013 and July 29, 2013 as well as

post-trial hearings held on July 1, 2013, July 16, 2013 and July 26, 2013. Appellant also

contends that although she requested the records be prepared on an expedited basis, the trial

court denied her request. However, we note that no final order has been entered granting or

denying the motion for new trial.

       We remind both Judge Lopez and Ms. Johnson that this is an accelerated termination of

parental rights case. Therefore, we ORDER Glenda Johnson, Official Court Reporter for the
256th Judicial District Court, to file either (1) the requested reporter’s records from the above

hearings or (2) written verifications that the records have not been requested before 5:00 p.m. on

Friday, August 23, 2013.

       Appellant’s brief is due on or before September 12, 2013. No further extensions will be

granted absent extraordinary circumstances.

                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE